NO. 07-08-0393-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 7, 2009



______________________________





IN THE INTEREST OF A.W.P. AND E.L.P., CHILDREN



_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 54,903-C; HON. ANA ESTEVEZ, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.



On Joint Motion to Effectuate Settlement Agreement

Appellant, Mark Frederick Postlewaite, perfected an appeal from the trial court’s order in suit to modify parent-child relationship.  Appellant and appellee, Rebecca LeeAnn Postlewaite, have filed a Joint Motion to Reverse Judgment and Remand asserting that the parties have reached a settlement agreement.  This joint motion requests this Court to set aside the judgment of the trial court without regard to the merits and remand the case to the trial court for rendition of a judgment in accordance with the parties’ agreement.  This disposition is authorized by rules 42.1(a)(2)(B) and 43.2(d) of the Texas Rules of Appellate Procedure.  Finding the motion complies with the requirements of rules 6.6 and 42.1(a) of the Texas Rules of Appellate Procedure, we vacate the judgment of the trial court and remand for rendition of judgment in conformity with the parties’ agreement.

Having disposed of this appeal at the parties’ request, we will not entertain a motion for rehearing and our mandate shall issue forthwith.

Per Curiam